DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claim 1 is allowable. Claims 11-16, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions the microemulsion, perfuming composition, and consumer product, as set forth in the Office action mailed on 10/16/2020, is hereby withdrawn and claims 11-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the specific range of temperatures the microemulsion is stable over in claim 1. Applicant’s specification, specifically Tables 7, 8, and 9 seen below; 

    PNG
    media_image1.png
    500
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    314
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    464
    663
    media_image3.png
    Greyscale

show unexpected results when the three co-surfactant systems are used together providing the unexpected result of stable transmittance across a wider range of temperatures. The previously applied rejection of claim 1 is withdrawn in view of the unexpected results in the instant specification that are commensurate in scope with claim 1 as currently amended. These unexpected results show a stable transmittance, 100% transmittance, across a wide range of temperature from 10ºC to 35ºC. Furthermore, these unexpected results are tested against a close prior art, EP 0 571 677 as described in table 9. It would not have been obvious to a person of ordinary skill in the art to combine the specific non-ionic surfactants of claim 1 in a microemulsion especially in view of Applicant’s unexpected results, a microemulsion with stable transmittance across a wider range of temperatures. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ISAAC SHOMER/Primary Examiner, Art Unit 1612